Per Curiam.
A presentment of the Passaic County Ethics Committee charges respondent with having violated DR 9-102(A), which requires a lawyer to preserve the identity of a client’s funds and avoid co-mingling them with his own, as well as DR 9-102(C) and R. 1:21-6(b), which oblige an attorney to keep certain specified books and records.
Respondent does not deny the charges nor does he offer any adequate explanation of his conduct. Over a considerable period of time he appears to have deposited clients’ funds as well as his own in what he designated a “trust account,” and thereafter to have freely drawn upon the account for his own purposes. Upon a number of occasions the balance in the account was less than the total amount of clients’ funds that were on deposit. We note that this conduct went beyond a breach of the Disciplinary Rule for which respondent was cited by the Ethics Committee. The conscious appropriation of trust funds is embezzlement. Apparently in all instances restitution was made and no client appears to have suffered.
Admittedly respondent’s records were inadequate and failed to meet the standards set forth in R. 1:21-6(b). One reason respondent gives for this failure was the fact that he altered his partnership arrangements several times during the period in question, resulting in a loss of records. This moves us to call attention to R. 1:21-6 (c), which reads,
*402Upon the dissolution of any partnership of attorneys the former partners shall make appropriate arrangements for the maintenance by one of them or by a successor firm of the records specified in paragraph (b) of this rule.
Respondent will be suspended from the practice of law for a period of one year and until the further order of this court.
For suspension for one year — Chief Justice Weintraub and Justices Jacobs, Proctor, Hall, Mountain, Sullivan and Garven — 7.
Opposed — None.